Citation Nr: 0602074	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
history of right knee sprain with degenerative joint disease 
and meniscal tear, status postoperative.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee associated with 
history of right knee sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which continued a noncompensable 
evaluation for history of right knee sprain.  

By rating decision in May 2003, the RO increased the 
evaluation for history of right knee sprain with degenerative 
joint disease and meniscal tear, status postoperative, to 20 
percent, effective from August 9, 2001.  A temporary total 
rating was assigned effective May 16, 2002 to July 1, 2002 
based on surgical or other treatment necessitating 
convalescence.  In that same rating decision, separate 
service connection was established for arthritis of the right 
knee associated with history of right knee sprain, evaluated 
as 10 percent disabling, effective from August 9, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, the Board notes that the October 2002 VCAA 
letter sent to the appellant provided adequate notice as to 
the increased rating for the service-connected right knee 
sprain based on instability.  However, separate service 
connection for arthritis of the right knee was subsequently 
established by a rating decision in May 2003.  Because the 
October 2002 VCAA notice letter did not provide notice as to 
separate service connection for right knee arthritis, the 
notice exclusion contained in VAOPGCPREC 08-2000 is not 
applicable as to the increased initial rating claim for that 
disability.  Therefore, the RO should provide VCAA notice for 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected arthritis of the right knee associated 
with history of right knee sprain.

As to the issue of entitlement to an initial rating in excess 
of 10 percent for right knee arthritis, the Board notes that 
the report of VA examination conducted in March 2003 did not 
provide range of motion of the right knee in degrees, nor did 
it include a discussion as to any additional functional 
impairment due to pain, including on use.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, the March 2003 VA 
examination is not adequate to evaluate the service-connected 
arthritis of the right knee associated with history of right 
knee sprain based on limitation of motion pursuant to 
Diagnostic Codes 5010, 5256, 5260, 5261.  38 C.F.R. §§ 4.71a, 
19.9 (2005).  

Moreover, as it has been more than 2 years since the last VA 
examination, the Board finds that a more recent VA 
examination of the service-connected right knee disabilities 
is warranted to more fully appreciate and evaluate the degree 
of impairment caused by the disabilities.  In this regard, 
the Board notes that the assignment of staged ratings may be 
applicable to the claim of entitlement to an initial 
evaluation in excess of 10 percent for the service-connected 
arthritis of the right knee.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for action as follows:

1.  Issue a VCAA notice letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159 (2005), and the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent, as to the issue of entitlement to 
an initial evaluation in excess of 10 percent 
for arthritis of the right knee.  This should 
include informing the appellant of the 
information and evidence necessary to 
substantiate his claim for an initial 
evaluation in excess of 10 percent for 
arthritis of the right knee.  This should 
also include informing the appellant of which 
evidence will be retrieved by VA; which 
evidence, if any, he is expected to obtain 
and submit; and that he should provide any 
evidence in his possession that pertains to 
the claim.  The RO should also undertake any 
other action as to this issue otherwise 
necessary in development of the appeal.  38 
C.F.R. § 19.26 (2005).  

2.  Schedule the appellant for a 
comprehensive VA orthopedic examination to 
evaluate the right knee disabilities.  All 
indicated tests should be performed, 
including range of motion testing, in 
degrees, and findings relative to any 
additional functional impairment due to pain, 
including on use, should be outlined.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The VA examiner must provide a 
clear rationale for all conclusions reached 
and all opinions should be supported by 
appropriate evidence of record.

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal and 
consider all evidence received since the 
issuance of the Statement of the Case.  The 
RO should also consider the applicability of 
staged ratings when considering the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for the service-
connected arthritis of the right knee.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

